          Case 1:20-vv-00171-UNJ Document 25 Filed 08/11/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0171V
                                        UNPUBLISHED


    HELANE STEIN,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: July 12, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

James Vincent Lopez, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On February 19, 2020, Helane Stein filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered to her on
October 16, 2018. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On July 8, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent states that Petitioner suffered SIRVA as defined by the Vaccine
Injury Table. Id. at 4. Respondent further agrees that Petitioner “had no recent history of

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Case 1:20-vv-00171-UNJ Document 25 Filed 08/11/21 Page 2 of 2




pain, inflammation, or dysfunction of her right shoulder that would explain the alleged
signs, symptoms, examination findings and/or diagnostic studies occurring after vaccine
injection; the onset of pain occurred within forty-eight hours after receipt of an
intramuscular vaccination; the pain was limited to the shoulder in which the vaccine was
administered; and, no other condition or abnormality has been identified to explain
petitioner’s right shoulder pain. 42 C.F.R. §§ 100.3(a), (c)(10). In addition, petitioner
suffered the residual effects of her condition for more than six months.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2
